Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a tier II disciplinary determination finding him guilty of making a false statement. Supreme Court dismissed the petition and petitioner appeals. The Attorney General has informed this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to his inmate account. Given that petitioner has received all the relief to which he is entitled, the appeal is dismissed as moot (see Matter of VanNess v Fischer, 89 AD3d 1248 [2011]).
Rose, J.P., Lahtinen, Spain, McCarthy and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.